             Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 1 of 28




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :       Case No: 21-MJ-355
                                                 :
                   v.                            :
                                                 :
 CHRISTOPHER JOSEPH QUAGLIN,                     :
                                                 :
                   Defendant.                    :

                          MOTION FOR EMERGENCY STAY AND FOR
                         REVIEW AND APPEAL OF A RELEASE ORDER


        1.        COMES NOW, the United States of America, by and through its Attorney, the

Acting United States Attorney for the District of Columbia, respectfully to move this Court, first, to

stay Defendant Christopher Joseph Quaglin’s release pending trial, and, second, to hear an appeal

to review and overturn a New Jersey Magistrate Judge’s denial of the Government=s motion for pre-

trial detention. In support whereof, we submit as follows:

                                         I.      BACKGROUND

             A.     Procedural Posture

        2.        On April 6, 2021, U.S. Magistrate Judge Zia Faruqui issued a warrant to arrest the

defendant on violations of 18 U.S.C. § 231(a)(3) (Certain Acts During Civil Disorder), 18 U.S.C. §

111(b) (Assaulting, Resisting, or Impeding Certain Officers or Employees While Using a Deadly or

Dangerous Weapon), and 18 U.S.C. § 1512 (c)(2)(Obstruction of an Official Proceeding) stemming

from the defendant’s involvement in the insurrection at the United States Capitol on January 6,

2021.

        3.        On April 7, 2021, FBI agents arrested the defendant at his residence in North

Brunswick, New Jersey and brought him before a U.S. Magistrate Judge in the District of New

Jersey for an initial appearance and removal to this District. At that hearing this afternoon, the

government asked the Court to detain the defendant without bail pending removal and trial in this

district. U.S. Magistrate Judge Quraishi denied this detention motion and released the defendant.
            Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 2 of 28




Judge Quraishi granted the government’s request for a stay of the defendant’s release to allow the

government to appeal the decision.

       4.        From that release order, the government hereby appeals. We also ask this Court to

stay defendant=s release pending a hearing on this appeal. Jurisdiction over this review and appeal

lies in this Court, rather than to a judge in New Jersey, pursuant to 18 U.S.C. ' 3145(a)(1) (when

defendant is released by person other than judge of court having original jurisdiction over offense,

government=s appeal lies to court of original jurisdiction).

            A.     Statement of Facts

       5.        On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, located at First Street Southeast, Washington, District of Columbia. During

the joint session, elected members of the United States House of Representatives and Senate met in

the United States Capitol to certify the vote count of the Electoral College for the 2020 Presidential

Election, which took place on November 3, 2020.

       6.        The United States Capitol is secured 24 hours a day by security barriers and USCP

occupy various posts throughout the grounds. Restrictions around the United States Capitol include

permanent and temporary security barriers and posts manned by USCP. USCP officers wore

uniforms with clearly marked police patches, insignia, badges, and other law enforcement

equipment. Only authorized people with appropriate identification are allowed access inside the

United States Capitol. On January 6, 2021, the exterior plaza of the United States Capitol was also

closed to members of the public.

       7.        The January 6, 2021 joint session began at approximately 1:00 p.m. Shortly

thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate chambers to

resolve a particular objection. Vice President Michael R. Pence was present and presiding, first in

the joint session, and then in the Senate chamber.
            Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 3 of 28



       8.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the United

States Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the United States Capitol building and USCP were present, attempting to keep the crowd

away from the Capitol building and the proceedings underway inside. As the certification

proceedings were underway, the exterior doors and windows of the Capitol were locked or

otherwise secured.

       9.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and past officers of the USCP, and the crowd advanced to the

exterior façade of the building. The crowd was not lawfully authorized to enter or remain in the

building and, prior to entering the building, no members of the crowd submitted to security

screenings or weapons checks by the USCP or other authorized security officials.

       10.     A short time later, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Pence, were instructed to—and did—evacuate the chambers. As such, all proceedings of the United

States Congress, including the joint session, were effectively suspended until shortly after 8:00 p.m.

the same day. In light of the dangerous circumstances caused by the unlawful entry to the United

States Capitol, including the danger posed by individuals who had entered the United States Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the United States Capitol, and the building had

been confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building

had been secured. Vice President Pence remained in the United States Capitol from the time he

was evacuated from the Senate Chamber until the sessions resumed.

       11.     After the Capitol was breached, USCP requested assistance from MPD and other
             Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 4 of 28



law enforcement agencies in the area to protect the Capitol, keep more people from entering the

Capitol, and expel the crowd that was inside the Capitol. Multiple MPD officers and other law

enforcement officers came to assist.

        12.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the United States Capitol

building without authority to be there.

                 STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       13.      Based on an initial review of publicly available video footage, USCP surveillance

footage, and body worn camera (“BWC”) footage of officers that responded to the Capitol on

January 6, 2021, an individual wearing a red, white, and blue shirt, a black helmet with a camera

affixed to the front of it, and a gas mask, who has been identified as QUAGLIN, as described below,

can be seen repeatedly assaulting multiple law enforcement officers guarding the Capitol.

        14.     Specifically, around 1:36 p.m., as captured on police BWC footage, numerous

rioters were at the police line around the Capitol, with fences separating the crowd and the officers.

QUAGLIN approaches the police line separated by the fence and starts engaging with the MPD

Officers at the line. Seemingly unprovoked, QUAGLIN shouts the following statements towards

the MPD Officers: “You don’t want this fight. You do not want this fucking fight. You are on the

wrong fucking side. You’re going to bring a fucking pistol, I’m going to bring a fucking cannon.

You wait! You wait! You wait! Stay there like a fucking sheep! This guy doesn’t know what the

fuck is going on.” Several seconds later, QUAGLIN grabs onto the fence and appears to shake it

and push against it while the MPD Officers are on the other side of the fence. A still from the

video is below with a red box around QUAGLIN.
           Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 5 of 28




        15.        In addition, as captured on multiple USCP surveillance videos, at an unidentified

time (but before 2:40 p.m. when the Lower West Terrace has been overrun as described below),

numerous rioters gathered on the grounds below the Lower West Terrace and attempted to breach

the police line.

        16.        In one of the USCP surveillance videos, QUAGLIN can be seen pointing at a USCP

Officer holding the perimeter around the Lower West Terrace. QUAGLIN then shoves that officer,

as captured in the still shot below.
           Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 6 of 28



       17.     In a subsequent USCP surveillance footage, QUAGLIN walks through the crowd

and approaches the USCP Officers located at the police line. QUAGLIN then begins to verbally

engage a USCP Officer. QUAGLIN continues to get closer to the USCP Officer while appearing

increasingly agitated and pointing his finger towards USCP Officer. QUAGLIN then proceeds to

hold and push USCP Officer by the neck, which appeared to contribute to USCP Officer starting to

fall. (Note: Due to obstructions in the view of this portion of the event, it is unclear to the affiant

whether USCP Officer completed the fall). A still from this video is shown below with a red arrow

above QUAGLIN.




       18.     Approximately 1 minute later, as QUAGLIN appears to be yelling at the officers and

shaking a glove at them, another USCP Officer pushes QUAGLIN back. Then, as numerous rioters

are engaged in physical altercations with multiple law enforcement officers, QUAGLIN appears to

physically strike and shove the USCP Officer. Several seconds later and as numerous law

enforcement officers are responding to the various altercations, QUAGLIN appears to physically

push the USCP Officer again, as captured in the still below with a red arrow pointing to

QUAGLIN.
          Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 7 of 28




       19.     QUAGLIN then physically pushes another USCP Officer multiple times and also

pushes another USCP Officer. Several seconds later, QUAGLIN physically pushes an MPD officer

and, shortly after, then walks towards another USCP Officer and physically pushes and wrestles

with that USCP Officer, as captured in the still below with a red arrow above QUAGLIN.




       20.     In another USCP video, which begins after the events filmed above but before 2:40

p.m., QUAGLIN and other rioters rip one of the barrier fences being used to keep the crowd out of

the Capitol out of the hands of MPD officers, as shown in the still below with a red arrow pointing

to QUAGLIN.
          Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 8 of 28




       21.    Then, around 2:34 p.m., as captured on BWC footage, an unidentified rioter pushes

down a USCP officer. Another officer steps in front of the fallen officer. QUAGLIN can then be

seen lunging forward and pushing that officer down. Multiple officers then drop their shields as

they begin to retreat backwards. QUAGLIN and other unidentified individuals can then be seen

picking up the shields and passing them backwards, as captured in the stills below with a red box

around QUAGLIN.




       22.    As the officers continue to retreat backwards, around 2:36 p.m., QUAGLIN once

again can be seen on BWC footage lunging at an MPD Officer. Other rioters then pull QUAGLIN
             Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 9 of 28



back and guard the officers as the officers fall back into a stairwell, as shown in the stills below

with a red box around QUAGLIN.




       23.      By 2:40 p.m. on January 6, 2021, protesters had engulfed the west side of the United

States Capitol and were climbing on the scaffolding in front of building as well as various features

of the building. Although the Capitol Building had already been breached and protesters had

flooded in through several entrances, a group of MPD officers and members of the USCP or other

agencies had been able to hold their position and deny entry through the very prominent entrance of

the Lower West Terrace. To enter the United States Capitol through the Lower West Terrace, one

must walk through a short tunnel with a series of glass doorways. Around 2:40 p.m., a group of

officers were maintaining a line at the second set of glass doors inside the tunnel. Officers reporting

to the scene rushed to the tunnel from within the building while protesters outside of the tunnel

continued to summon more men to push their way through the tunnel. A growing number of

protesters made their way into the tunnel with a variety of tools and weapons. The tunnel became

the point of an intense and prolonged clash between protesters and law enforcement at the United

States Capitol. Many of the protesters in the tunnel were recording video and many of the videos

circulated and continue to circulate on Internet channels, social media, and the news.

        24.     Portions of the rioters’ effort in the tunnel to get through the Lower West Terrace

doors were captured both in video surveillance from USCP camera in the tunnel and in video

footage posted to YouTube (hereinafter, YouTube Video 1). In YouTube Video 1, which was
          Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 10 of 28



reviewed by your affiant, a large group of rioters attempted to break through the line of uniformed

law enforcement officers who were in place to prevent rioters from entering the Lower West

Terrace door of the United States Capitol. Law enforcement officers are at the front of the line

attempting to stop numerous rioters from gaining access to the United States Capitol Building.

       25.     At approximately 3:03 p.m., QUAGLIN can first be seen on USCP surveillance

footage entering the tunnel with the rioters. QUAGLIN can be seen pushing his way to the front of

a large crowd attempting to push past the police guarding the doors. QUAGLIN continues to try to

push past the law enforcement officers guarding the Lower West Terrace Exterior Doors for

approximately the next 15 minutes during which he can be seen on video attacking officers with a

stolen riot shield and spraying them with a chemical irritant.

       26.     Specifically, as captured both on BWC footage and in YouTube Video 1,

QUAGLIN sprays a chemical irritant at MPD and USCP officers trying to stop the rioters from

entering the Capitol. Specifically, around 3:06 p.m., QUAGLIN is visible at the front line of the

rioters attempting to get past the law enforcement officers guarding the Lower West Terrace doors,

as shown in the still from BWC footage below with a red box around QUAGLIN.
          Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 11 of 28




       27.     Around 15:30 in YouTube Video 1, which corresponds to approximately 3:06 p.m. 1,

QUAGLIN sprays a chemical irritant at MPD and USCP officers trying to stop the rioters from

entering the Capitol. At around 15:46 in YouTube Video 1, which corresponds to approximately

just before 3:07 p.m., QUAGLIN then again sprays a chemical irritant directly into the face of an

MPD Officer, who does not have a face shield or gas mask protecting him. This is captured in the

still below, where (as indicated by the added red square) the orange spray from the black canister

can be seen headed straight for the officer’s face.




1
 This time is approximate and based on a review of the EXIF data for the related video and a
comparison to the timestamp for available surveillance video capturing the same events.
             Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 12 of 28




       28.      Based on the lettering on the canister, the shape, and the coloring of the canister, the

canister used by QUAGLIN (which is visible in the still shots below from BWC footage) appears

likely to be an MK-9 OC spray sold online.




        29.     MK-9 OC spray, pictured below, is described in online marketing materials as

follows: when used according to proper guidelines, the product is “intended to cause varying

degrees of pain and injury, which are temporary.” If “used incorrectly, CTS less-lethal products

may cause damage to property, serious bodily injury or death.”

https://www.combinedsystems.com/product/mk-9-level-3-oc-products.
           Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 13 of 28




        30.    Around 3:08 p.m., as captured in YouTube Video 1, rioters inside the tunnel use

police riot shields and police riot batons to combat uniformed law enforcement officers. Rioters can

also be overheard planning and implementing a rotation of rioters to have the “fresh” rioters up

front to combat law enforcement, with various unidentified individuals yelling “we need fresh

patriots in the front” and “we need fresh people.” Rioters are heard instructing the front line of

rioters to make a “shield wall” to prevent law enforcement from controlling rioters with oleoresin

capsicum spray (“O.C. spray”). Multiple rioters then use the stolen shields to push against the line

of officers as additional rioters add their weight and push too. Around 19:30 in YouTube Video 1,

which corresponds to approximately 3:11 p.m., QUAGLIN can be seen with the rioters at the front

of the line pushing up against that same MPD Officer whom QUAGLIN sprayed in the face and

other law enforcement officers with a shield. QUAGLIN then continues pushing as the entire

group of rioters yell “heave ho” and put their collective mass behind him and the others at the front

of the line.

        31.    Another YouTube Video shot within the tunnel around the same time (“YouTube

Video 2”), shows a different angle of that confrontation, where QUAGLIN can be seen using a

stolen shield to push up against law enforcement officers and then hitting that same MPD Officer in

the side of the neck and face, as QUAGLIN and other rioters twist the shield to the side.
           Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 14 of 28




        32.      As other rioters from the front-line leave, QUAGLIN remains near the front line.

For example, he is captured on BWC footage around 3:15 p.m. at the front-line of the rioters and

still holding a shield, as shown in the still below. He remains at the front until approximately 3:18

p.m. -- when he can be seen on USCP surveillance footage being pushed out of the tunnel with

other rioters.
          Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 15 of 28




                                     Identification of Quaglin

       33.     Law enforcement received a tip from an anonymous source providing four “Live”

videos recorded from a Facebook account with the vanity name “Chris Trump.” The videos did not

list the URL of the Facebook account or the official user name. (A Facebook user can display a

vanity name that is different than their official user name and a Facebook user can change their

vanity name without changing the official user name.) Each video was a selfie-style video showing

an individual identified by the anonymous tipster as “Christopher QUAGLIN, NJ. Extremist.” In

one of the Live videos provided by the tipster, QUAGLIN, as shown in the still below, can be seen

walking towards the Capitol in the same outfit that QUAGLIN is seen wearing in the footage

described above and holding a gas mask. QUAGLIN states “Trump is speaking and everyone is

walking there. And I am walking there [showing Capitol building to camera]. And I am ready

[showing gas mask in hand]. We will see how it goes. Proud of your boy.”
          Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 16 of 28




       34.     In another one of the videos, shot after QUAGLIN had returned to his hotel and

changed out of the red, white and blue hoodie, QUAGLIN notes: “When you guys see the footage,

I was the guy in the red, white, and blue uhh hoodie and the black helmet…I’m absolutely on a

loop on Fox News…I got punched pretty good…It was a great time, I got bumps and bruises.” In

that video QUAGLIN appears to be standing in the alleyway immediately adjacent to the Motto

Hotel at 627 H Street NW, Washington, D.C. in the evening hours after the riot on January 6, 2021.

A distinctive parking sign and a pipe that forms a right angle are visible in the video frame. Your

affiant visited the alleyway and confirmed that the area visible in QUAGLIN’s video was in fact

taken in that alleyway adjacent to the Motto Hotel.

       35.     In another video taken in his hotel room, QUAGLIN appears shirtless with a large

tattoo visible on his chest and on his arm as he narrates while cooking a steak in his shower.

QUAGLIN states, “It’s the first step . . . I’m exhausted, I’ve been pepper sprayed like twenty

fucking times, I’m sure I’m going to make the news.”

       36.     Law enforcement confirmed that QUAGLIN (whose listed address is in New Jersey)

rented six rooms at the Motto Hotel in Washington D.C. between January 5, 2021 and January 7,

2021 which appears to be the same hotel that can be seen in some of the Live videos provided by

the tipster and the same alleyway as confirmed by your affiant.
            Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 17 of 28



         37.      In addition, law enforcement interviewed a witness, Witness 1, who has known

QUAGLIN for years, although Witness 1 had not seen him in person for several years. Witness 1

has followed and corresponded with QUAGLIN on social media for years. Witness 1 saw

QUAGLIN’s Live videos on January 6, 2021 on his account with the vanity name “Chris Trump.”

Witness 1 confirmed that the Live videos described above are some of the same videos Witness 1

saw on January 6, 2021 and that those videos all show QUAGLIN.                        Witness 1 also stated that

he/she saw a photograph that the FBI had published seeking additional information from the public

and that he recognized that individual as QUAGLIN. (The photograph, “Photograph 58 AFO”

below, was taken from BWC footage described in paragraph 40 above.) 2




         38.      Witness 1 noted that QUAGLIN used multiple accounts on Facebook and Instagram

and was frequently been banned for inflammatory posts online. Witness 1 indicated that

QUAGLIN frequently posted on his social media accounts about the 2020 Presidential election,

about going to the Capitol on January 6, 2021, and pictures of firearms. Many of QUAGLIN’s

posts were deleted on January 7, 2021. Witness 1 indicated that QUAGLIN posted multiple


2
  Law enforcement also received five tips indicating that Photograph 58 looked like various individuals that are not
QUAGLIN. Thus far, your affiant is not aware of any corroboration for these tips and is not aware of any evidence
linking those individuals to the Capitol on January 6, 2021. One anonymous tip did identify another individual in a
YouTube video at the protests on January 6, 2021 (but not taking part in the siege of the Capitol building) in what
appears to be the same “Make America Great Again” hoodie as the one QUAGLIN is wearing on January 6,
2021. However, that individual has no facial hair, has no gas mask, has no helmet with a video camera attached to it, is
carrying a large flag on a fishing pole, and has a large button pinned to his hoodie that is not visible in any of the video
associated with QUAGLIN.
          Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 18 of 28



pictures of himself prior to the January 6, 2021 events where he was visible with a beard and

consistent in appearance with the “Photograph 58-AFO.”

       39.     Law enforcement submitted search warrants for multiple social media accounts

identified as belonging to QUAGLIN by Witness 1 or based on a review of subscriber data. Based

on an initial review of the comments, photos, and videos posted to QUAGLIN’s social media

accounts, there are many posts indicating he participated in the storming of the Capitol on January

6, 2021, as described above. For example:

o The following post on November 5, 2020: “You upset? Think it's off? Voter fraud? Antifa says

   fuck you and they stole the election. You americans aren't welcome here anymore.

   #IMFIGHTINGBACK If you like, share it!!!!! We need people!!!!”

o The following messages sent on November 5, 2020 to another person on Facebook: “I'm going

   to war”; “I'm writing my letter to my wife and people will have it. But I might not even make it

   back”; “I'm bringing the big cock”; “I'm taking jin to a knife fight”; “I'm really ready to just the

   kamikaze.”;

o The following messages sent on November 6, 2020 to another person on Facebook: “Its over”;

   “I'm fighting if not”; “Like on the streets in dc. Full body armor.”;

o The following messages sent on November 6, 2020 to another person on Facebook: “Looking

   forward to a war”;

o The following attempted post on November 6, 2020: “Stand back. Stand by. Trump might walk

   away losing the presidential election in 2020 due to fraudulent voting. (I highly doubt that, but

   it might happen). The only way he walks away from the presidency, without being taken away

   in handcuffs and not completely sparking a civil fucking war is as follows: VOTER. ID. LAW.

   has to be passed by all 3 branches, and the house and Senate. It will be a unanimous vote. If

   trump steps down, this must happen. Otherwise, #letshaveawar”;
         Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 19 of 28



o The following messages sent on December 13, 2020 to another person on Facebook who

   claimed to be in D.C.: “Good! Fuck u btw. If I would have known u were going I would have

   given u a gas mask and my helmet”;

o The following photo posted on December 13, 2020:




o The following post on December 17, 2020 “Because I know something you don't know.”

   Accompanied by the following photo:




o The following messages sent on December 20, 2020 to other people on Facebook: “Listen.

   Come to DC. Don't be a bitch”; “U coming to DC on the 6th?”;
         Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 20 of 28



o The following post on December 20, 2020 “Guy: you think you're the only one prepared? I got

   a p100 too! Me: that doesn't help against pepper spray dude. A p100 is not a gas mask.”

o The following photo and message sent on December 22, 2020 to another person on Facebook

   “Thats my basement gun room. I have been planning for this since fucking Bush left office and

   obama came in”




o The following post on December 22, 2020: “Who wants to go to dc? I have an extra double

   twin bed available”

o The following messages sent on December 22, 2020 to another person on Facebook: “Oh, its

   happening. I'm bringing gas masks, body armor, and other things”
         Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 21 of 28



o Multiple messages to others on Facebook regarding reserving rooms and rates, such as the

   following message sent on December 30, 2020 to another person on Facebook: “Are u going to

   dc? I got 1 spare bilunk bed room” and then sending this photo




o The following messages sent on December 22, 2020 to another person on Facebook: “I got 3

   cans of bear spray” “Huge cans”; “And fas masks”; “Gas”;

o The following post on December 24, 2020 with the caption “so bad ass”
         Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 22 of 28




o The following messages sent on December 24, 2020 to another person on Facebook: I'm

   bringing my guns.”

o The following messages sent on December 24, 2020 to another person on Facebook: “Ya, I was

   thinking of that. Ill have bear spray. (The gel stuff that shoots 30 feet) and the big can”

o The following message sent on December 25, 2020 to another person on Facebook: “Ya. I'm

   bringing gas masks” followed by this photo:
             Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 23 of 28



o The following messages sent on January 7, 2021 to another person on Facebook: “It was wild”;

    “A guy died in my arms”;

o The following messages sent on January 7, 2021 to another person on Facebook: “I was in the

    middle of it” and attaching a photograph that appears to be taken from the West Terrace of the

    Capitol of the crowd on January 6, 2021;

o A message sent on January 7, 2021 indicating that he had deleted his other account; and

o A message sent on January 8, 2021 claiming “We only pushed our way. I know I didn't hit any

    cops.”

       40.      Finally, law enforcement submitted a search warrant for the Google accounts linked

to QUAGLIN through his known Facebook accounts. Google location data places the phone

belonging to QUAGLIN in and around Washington, D.C. from January 5-7; specifically, at the

Motto Hotel, at the Washington Monument, and at the United States Capitol. On January 5, 2021,

QUAGLIN conducted multiple searches for “Motto by Hilton Washington DC City Center” and

pulled up driving directions for two Chick-fil-A restaurants in Northeast Washington, D.C. On

January 6, 2021 Quaglin conducted multiple Google Maps queries for areas near the National Mall

in Washington, D.C.

       41.      QUAGLIN’s Google account history shows multiple Google searches indicating his

involvement in the storming of the Capitol. For example, on January 8, 2021, it includes multiple

searches for “guy gets bear sprayed at capital.” On January 20, 2021 QUAGLIN’s Google account

history shows visits to a webpage titled, “Countries where you can buy citizenship, residency, or

passport.” QUAGLIN’s Google account history shows eight visits to the FBI’s “seeking

information” for Capitol violence between January 28, 2021 and January 31, 2021. Further, a

review of QUAGLIN’s Gmail accounts show multiple purchase notifications from a Costco credit

card in Washington, D.C. -- specifically, multiple charges at the Motto Hotel on January 5, 2021,
             Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 24 of 28




multiple charges at a Walgreens convenience store at 801 7th St NW, Washington, D.C. on January

6, 2021, and $128.80 spent at China Town Liquor in Washington, D.C. on January 7, 2021 – both

businesses that are a short walking distance from the Motto Hotel.

           B.      Order for Release

       42.      Today, the government sought the defendant’s detention. The defendant is eligible

for detention pursuant to 18 U.S.C. §§ 3142(f)(1)(A) [Crime of Violence] and 3142(f)(1)(E)

[Dangerous Weapon]. This is based on a combination of the facts underlying the instant offense,

including his assaults on federal officers with a weapon and his obstructive and disruptive conduct at

the U.S. Capitol, as well as the defendant’s personal characteristics.

       43.      Magistrate Judge Quraishi denied the government’s detention motion. The

magistrate judge granted a stay of the defendant’s release pending the government’s appeal. The

government hereby appeals and seeks review of that release order and also asks this Court to

interpose its own stay of the order until a hearing on this motion can be held.

                                          III.    ARGUMENT

       44.      Title 18, U.S.C. § 3145(a) states:


                 (a) Review of a release order B If a person is ordered released by a
          magistrate, . . .

                         (1) the attorney for the Government may file, with the court
                 having original jurisdiction over the offense, a motion for revoca-
                 tion of the order or amendment of the conditions of release . . .

                 The motion shall be determined promptly.


       45.      On the government’s motion to review a release order, this Court considers de novo

the Magistrate Judge’s denial of pre-trial detention. In its discretion, the Court may proceed to

rehear the evidence by recalling the witnesses, reviewing transcripts, or by proceeding through
            Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 25 of 28



proffer and argument. It may take additional evidence from new witnesses or consider arguments

not previously raised. In short, the Court may proceed as best enables it to resolve the question

posed: whether any condition or combination of conditions will reasonably assure the appearance of

the person as required and the safety of any other person and the community. As the legislative

history of the 1984 Bail Reform Act amendments shows:

                     [T]he language referring to the safety of the community refers
                     to the danger that the defendant might engage in criminal
                     activity to the detriment of the community. The committee
                     intends that the concern about safety be given a broader
                     construction than merely danger of harm involving violence. . .
                     .

  See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad. News

  3182, 3195-3196.4


  4
   To that end, it is worthwhile recalling Congress’s intent in 1984 when it enacted the current version of the
  Bail Reform Act:

                     Many of the changes in the Bail Reform Act reflect the . . . determination that
                     Federal bail laws must . . . give the courts adequate authority to make release
                     decisions that give appropriate recognition to the danger a person may pose to
                     others if released     The constraints of the Bail Reform Act fail to grant the
                     Courts the authority to impose conditions of release geared toward assuring
                     community safety, or the authority to deny release to those defendants who
                     pose an especially grave risk to the safety of the community        This broad
                     base of support for giving judges the authority to weigh risks to community
             Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 26 of 28




       46.      Here, Quaglin is subject to detention pursuant to 18 U.S.C. §§ 3142(f)(1)(A) [Crime

of Violence] and 3142(f)(1)(E) [Dangerous Weapon]. The defendant in this case armed himself both

with bear mace (to use his words) and stolen riot shields. The defendant repeatedly not only assisted

the mob in this violent battle against law enforcement but also repeatedly led the attack. First, as the

rioters were continuously pushing back the police line to get into the Capitol, Quaglin attacked the

officers guarding that perimeter over and over again, including by: shoving an officer, then holding

and pushing an officer by the neck, then shoving another officer twice more, then pushing several

other officers, then helping to rip the barrier fence from the officers, then lunging at officers again as

they retreated. Then, once the officers had retreated and were left to defend the Lower West Terrace

doorways, a prominent entrance to the Capitol, Quaglin continued to viciously attack, including by

repeatedly spraying an officer in the face with OC spray and violently pushing up against the line of

officers with stolen shields.

       47.      The social media evidence from both before and after that attack further underlines

Quaglin’s dangerousness. Specifically, the social media evidence described above highlights: (1)

that he planned (over a period of months) to travel to the Capitol to engage in violent behavior,

which he described as “war” (going so far as to not only arm himself with bear mace, a gas mask,

and a helmet); (2) attempted to recruit others to join him in this war (even renting rent additional

rooms); and (3) then bragged about how violent he was in the effort to storm the Capitol, noting that

his violence was being prominently featured on the news and this was a “first step.”

       48.      In short, he repeatedly chose to join and assist a violent mob attacking law

enforcement to overtake the Capitol in the most public of settings and in the face of a huge effort by

law enforcement officers trying to stop him. He planned to engage in this violence and came armed
           Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 27 of 28



across state lines to complete his goal. His actions inherently prove he is a danger to the community

at large, whose safety can only be assured by his detention.

          49.    To the extent the Court grants this request, the government is and will be prepared to

  show that the factors under 3142(g) favor detention weigh in favor of the defendant’s detention,

  to wit: (1) the nature and circumstances of the offense charged; (2) the weight of the evidence

  against the defendant; (3) the history and characteristics of the defendant; and (4) the nature and

  seriousness of the danger to any person or the community that would be posed by the defendant’s

  release. In this case, there is no condition or combination of conditions that will reasonably assure

  the safetyof the community if the defendant is released, and the government argues he must be held

  pending disposition in this matter.

          50.    For the reasons stated herein, the government prosecutes this appeal of Magistrate

  Judge Quraishi’s decision to release the defendant and seeks a stay of the order from this Court.




                   safety in pretrial release decisions is a reflection of the deep public concern,
                   which the Committee shares, about the growing problem of crimes committed
                   by persons on release.

   See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad. News 3182, 3486-3487.
   (Emphasis added.)
        Case 1:21-mj-00355-ZMF Document 2 Filed 04/07/21 Page 28 of 28




       WHEREFORE, the United States respectfully prays this Honorable Court to stay the

order releasing Defendant Quaglin, to convene a hearing to review the decision to release

Defendant Quaglin, and to order instead that he be held without bond pending trial.


                                            Respectfully submitted,

                                            Channing D. Phillips
                                            Acting United States Attorney




                                               28
